Citation Nr: 1230221	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis.

2.  Entitlement to an initial evaluation for right iliotibial band syndrome in excess of zero percent prior to April 2, 2009, and in excess of 10 percent from April 2, 2009.  

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978, and from February 1979 to February 2006.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for the disabilities on appeal.  The rating decision assigned a noncompensable evaluation for each disability, effective from March 1, 2006.  During the pendency of the appeal, a June 2009 rating decision assigned a 10 percent evaluation for the Veteran's cervical spine degenerative arthritis, and a 10 percent evaluation for the Veteran's right iliotibial band syndrome, each effective from April 2, 2009.  

The issue of entitlement to an initial evaluation for right iliotibial band syndrome in excess of zero percent prior to April 2, 2009, and in excess of 10 percent from April 2, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's cervical spine degenerative arthritis results in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The competent medical evidence of record demonstrates that in June 2006, the Veteran had level I hearing acuity on the right and level II hearing acuity on the left; and in April 2009, the Veteran had level II hearing acuity on the right and level I hearing acuity on the left.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignments.  In this regard, because the April 2007 rating decision granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  The Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  This has been accomplished here.  A June 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant rating criteria.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations with respect to the Veteran's claims were conducted in June 2006 and April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations in this case were more than adequate.  The examination reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's cervical spine degenerative arthritis and bilateral hearing loss.  The audiological reports provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Although the examiners did not review the Veteran's claims file or medical records, they did consider the Veteran's reported medical history and functional impairment, which were consistent with the medical evidence of record.  The findings in the reports are sufficient for this purpose.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire histories of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Cervical Spine Degenerative Arthritis

The Veteran's cervical spine disability is evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243). 

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code. 

Note (2) provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis at any time during the rating period on appeal.  The clinical medical evidence of record (which includes June 2006 and April 2009 VA examination reports, and private treatment records) simply does not show that the Veteran's cervical spine degenerative arthritis has met the criteria for a 20 percent evaluation at any time during the rating period on appeal.  

Rather, on VA examination in June 2006, the Veteran demonstrated flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  These ranges of motion combine to 340 degrees.  He complained of pain.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination of the upper and lower extremities showed that motor function and sensory function were within normal limits.  The Veteran's spine had normal curvatures and his gait was within normal limits.  

On VA examination in April 2009, the Veteran complained of pain.  He demonstrated cervical spine flexion to 45 degrees, extension to 40 degrees with pain at 38 degrees, right lateral flexion to 40 degrees with pain at 38 degrees, left lateral flexion to 45 degrees, and bilateral rotation to 80 degrees.   These ranges of motion combine to 330 degrees.  The report notes that there were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities showed that motor function and sensory function were within normal limits.  The Veteran's spine had normal curves.  The Veteran's gait was slightly bent forward with a noticeable limp.  However, the report also states that there was no evidence of muscle spasm.  The report does not attribute the Veteran's gait to guarding.  

The Board is aware of the Veteran's complaints of pain.  For example, during the June 2006 VA examination, the Veteran reported aching, sharp pain at level 7 of 10 that occurred 5 times and day and lasted for 1/2 hour.  It was relieved by Aleve, ibuprofen and Bayer.  The Veteran denied incapacitation.  The examination revealed no evidence of radiating pain on movement, muscle spasms or tenderness.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

During the April 2009 VA examination, the Veteran denied numbness.  He reported crushing, aching, sharp pain at level 8 of 10 that was elicited by physical activity and stress.  It was relieved by Aleve, a heating pad and a hand massager.  The Veteran denied incapacitation.  He said that as a result of the disability, he had to service machines at a slower rate, and sleep on his back at all times.  The examination found that the joint function was limited by pain after repetitive use, and pain had the major functional impact.  The joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  

Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected cervical spine disability are contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected cervical spine disability, has caused functional loss comparable to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40 , 4.45; see DeLuca, supra. 

Bilateral Hearing Loss

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

During the June 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
30
55
70
LEFT

30
20
45
75

The average pure tone thresholds were 48 on the right and 43 on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

These scores correlate to auditory acuity level I on the right and level II on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During the April 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
70
75
LEFT

40
20
50
75

The average pure tone thresholds were 61 on the right and 46 on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  

These scores correlate to auditory acuity level II on the right and level I on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the June 2006 audiologist's report reflects that the Veteran's current symptoms, and functional impairment, were difficulty hearing and understanding.  The April 2009 audiologist's report reflects that the Veteran's current symptoms were difficulty hearing sounds and difficulty understanding speech, especially in noisy environments.  The Veteran stated that he did not have any functional impairment from his bilateral hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss, which the Board finds are credible.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected bilateral hearing loss warrants an initial compensable evaluation at any time during the rating period on appeal.


Extraschedular Evaluations

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disabilities.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

In addition, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that this disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis, or an initial compensable evaluation for bilateral hearing loss.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis is denied. 

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied. 


REMAND

A preliminary review of the record indicates that the issue of entitlement to an initial evaluation for right iliotibial band syndrome in excess of zero percent prior to April 2, 2009, and in excess of 10 percent from April 2, 2009, requires additional development.  

The Veteran has submitted private medical evidence that he underwent right knee surgery in November 2009.  As a result, a June 2011 rating decision assigned a temporary 100 percent evaluation.  However, VA has not provided the Veteran a VA examination since the November 2009 surgery.  Statutes and regulations require, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Although it may be presumed that the findings on the VA examination requested below are not pertinent to adjudication of the initial rating for assignment prior to April 2, 2009, where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected right iliotibial band syndrome.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


